/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 2, 2014

                                         No. 04-14-00530-CV

                                    BANK OF AMERICA, N.A.,
                                          Appellant

                                                   v.

                                           TFHSP, L.L.C.,
                                             Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-01820
                          Honorable Solomon Casseb, III, Judge Presiding


                                            ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice


           The appellee's motion to refer case to alternative dispute resolution is hereby DENIED.




                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court